Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Bernard Alexander appeals from the district court’s orders denying his motion for early termination of his supervised release and denying his motion for reconsideration. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Alexander, No. 3:95-cr-00178-MOC-1 (W.D.N.C. Jan. 6, 2016 & Jan. 27, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED